DETAILED ACTION
The instant application having Application No. 16/888084 filed on 05/29/2020 is presented for examination by the examiner.

Claims 1, 2, 16-19, 21, 23-30 were amended. Claims 1-30 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Argument
Applicant’s arguments (see the Applicant's Remarks), filed on 03/29/2022, with respect
to the rejection(s) of claims 1-30 have been fully considered and are not persuasive. Examiner
provide an updated group of rejection to address Applicant’s amendment/argument.

Examiner Remark
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

In this case claim limitations “means for….” (claim 30) have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use generic placeholders “means for” coupled with functional language “determining or performing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 30 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (See figure s 2, 4, par. 0054 – par. 0070 of Applicant’s specification).  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 16-27, 29 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panasonic, “Discussion on HARQ-ACK transmission due to BWP switching”, R1-1802441, February 26th – March 2nd, 2018. (From Applicant’s IDS)

As per claim 1, Panasonic discloses “A method of wireless communication performed by a user equipment (UE), comprising: determining that a current transmission cycle does not satisfy a feedback message transmission criterion for a feedback message to acknowledge whether a transmission was successfully received during a portion of the current transmission cycle allocated for retransmission of the transmission;;” [(p.1-Discussion), UE is not capable to transmit HARQ-ACK due to RF/baseband preparation of UL BWP switching and/or UE internal pipeline processing. The example is shown in Figure 2, in which the dropped HARQ-ACK in slot N+2 and N+3 will be transmitted in slot N+5 of PUCCH.] “and performing a feedback response action on the feedback message based at least in part on determining that the current transmission cycle does not satisfy the feedback message transmission criterion wherein performing the feedback response action comprises: transmitting the feedback message in a subsequent transmission cycle, or dropping the feedback message” [(p.1-Discussion), Based on above observation, the condition of “For paired spectrum operation” should be removed. Taking unpaired spectrum operation as an example, the problem is shown in Figure 1. Basically, UE has to drop HARQ-ACK which is supposed to be transmitted in slot N+2 and N+3 based on the timing of PDSCH to HARQ-ACK (K1). The example is shown in Figure 2, in which the dropped HARQ-ACK in slot N+2 and N+3 will be transmitted in slot N+5 of PUCCH. In case there is any PUSCH scheduled in slot N+5, HARQ-ACK can be multiplexed in PUSCH. The determination of earliest available slot for transmitting dropped HARQ-ACK will also depend on SFI as in some cases there may not be available UL resources in slot N+5. (p.2 and fig. 2), Proposal 1: Depending on UE capability, UE transmits dropped HARQ-ACKs during BWP switching period in earliest available slot of a new BWP for unpaired operation.]

As per claim 2, Panasonic discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the performing comprises delaying transmission of the feedback message from the current transmission cycle to a subsequent transmission cycle based at least in part on determining that the current transmission cycle does not satisfy the feedback message transmission criterion; and transmitting the feedback message in the subsequent transmission cycle based at least in part on delaying the transmission of the feedback message from the current transmission cycle to the subsequent transmission cycle” [(p.1-Discussion), Based on above observation, the condition of “For paired spectrum operation” should be removed. Taking unpaired spectrum operation as an example, the problem is shown in Figure 1. Basically, UE has to drop HARQ-ACK which is supposed to be transmitted in slot N+2 and N+3 based on the timing of PDSCH to HARQ-ACK (K1). (p.2 and fig. 2), Proposal 1: Depending on UE capability, UE transmits dropped HARQ-ACKs during BWP switching period in earliest available slot of a new BWP for unpaired operation.]

As per claim 3, Panasonic discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the performing comprises dropping the feedback message” [(p.1-Discussion), Based on above observation, the condition of “For paired spectrum operation” should be removed. Taking unpaired spectrum operation as an example, the problem is shown in Figure 1. Basically, UE has to drop HARQ-ACK which is supposed to be transmitted in slot N+2 and N+3 based on the timing of PDSCH to HARQ-ACK (K1). In case there is any PUSCH scheduled in slot N+5, HARQ-ACK can be multiplexed in PUSCH. The determination of earliest available slot for transmitting dropped HARQ-ACK will also depend on SFI as in some cases there may not be available UL resources in slot N+5.]

As per claim 4, Panasonic discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the determining comprises determining that an amount of remaining time in the current transmission cycle does not satisfy a threshold amount of time” [(p.1-Discussion), UE is not capable to transmit HARQ-ACK due to RF/baseband preparation of UL BWP switching and/or UE internal pipeline processing.]

As per claim 5, Panasonic discloses “The method of claim 4,” as [see rejection of claim 4.] “wherein the threshold amount of time is based at least in part on a UE processing capability” [(p.1-Discussion), UE is not capable to transmit HARQ-ACK due to RF/baseband preparation of UL BWP switching and/or UE internal pipeline processing.]

As per claim 6, Panasonic discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the determining comprises determining that an uplink resource for transmitting the feedback message is not available in the current transmission cycle” [(p.1-Discussion), Based on above observation, the condition of “For paired spectrum operation” should be removed. Taking unpaired spectrum operation as an example, the problem is shown in Figure 1. Basically, UE has to drop HARQ-ACK which is supposed to be transmitted in slot N+2 and N+3 based on the timing of PDSCH to HARQ-ACK (K1). In case there is any PUSCH scheduled in slot N+5, HARQ-ACK can be multiplexed in PUSCH. The determination of earliest available slot for transmitting dropped HARQ-ACK will also depend on SFI as in some cases there may not be available UL resources in slot N+5.]

As per claim 7, Panasonic discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the feedback message is an acknowledgement message or a negative acknowledgement message” [(p.1-Discussion), Based on above observation, the condition of “For paired spectrum operation” should be removed. Taking unpaired spectrum operation as an example, the problem is shown in Figure 1. Basically, UE has to drop HARQ-ACK which is supposed to be transmitted in slot N+2 and N+3 based on the timing of PDSCH to HARQ-ACK (K1). In case there is any PUSCH scheduled in slot N+5, HARQ-ACK can be multiplexed in PUSCH. The determination of earliest available slot for transmitting dropped HARQ-ACK will also depend on SFI as in some cases there may not be available UL resources in slot N+5.]

As per claim 8, Panasonic discloses “The method of claim 1,” as [see rejection of claim 1.]  “wherein the method further comprises receiving an indicator from a base station instructing the UE to perform the feedback response action” as [(fig. 2 and p.1-p.2 of Discussion), The example is shown in Figure 2, in which the dropped HARQ-ACK in slot N+2 and N+3 will be transmitted in slot N+5 instead of N+9 in terms of PUCCH. Although the exact PUCCH position in slot N+5 can be RRC configured, explicitly/implicitly indicated by associated DCI scheduling PDSCH or jointly dependent on RRC and DCI, for simplicity on spec change, PUCCH position can only be based on explicitly/implicitly indicated by PDCCH.]

As per claim 9, Panasonic discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the performing comprises determining that an uplink resource is not available for the feedback message within a threshold amount of time; and dropping the feedback message based at least in part on determining that the uplink resource is not available for the feedback message within the threshold amount of time” [(fig. 2 and 1), HARQ-ACK cannot be transmitted during the Switching Time period in which the slot N+2 and N+3 were originally scheduled for HARQ transmission on BWP 1. (p2- Discussion), Proposal 1: Depending on UE capability, UE transmits dropped HARQ-ACKs during BWP switching period in earliest available slot of a new BWP (i.e. BWP 2) for unpaired operation.]

As per claim 10, Panasonic discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the performing comprises transmitting the feedback message on a different frequency band than a frequency band for which the feedback message was scheduled based at least in part on determining that the current transmission cycle does not satisfy the feedback message transmission criterion” as [(fig. 2), BWP 1 (N+2 and N+3) and BWP 2 (N+5). (p.1-Discussion), Based on above observation, the condition of “For paired spectrum operation” should be removed. Taking unpaired spectrum operation as an example, the problem is shown in Figure 1. Basically, UE has to drop HARQ-ACK which is supposed to be transmitted in slot N+2 and N+3 based on the timing of PDSCH to HARQ-ACK (K1). In case there is any PUSCH scheduled in slot N+5, HARQ-ACK can be multiplexed in PUSCH. The determination of earliest available slot for transmitting dropped HARQ-ACK will also depend on SFI as in some cases there may not be available UL resources in slot N+5.]

As per claim 11, Panasonic discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the performing comprises transmitting the feedback message on a channel determined based at least in part on a base station indication or a preconfigured rule” [(p.1-Discussion), Based on above observation, the condition of “For paired spectrum operation” should be removed. Taking unpaired spectrum operation as an example, the problem is shown in Figure 1. Basically, UE has to drop HARQ-ACK which is supposed to be transmitted in slot N+2 and N+3 based on the timing of PDSCH to HARQ-ACK (K1). In case there is any PUSCH scheduled in slot N+5, HARQ-ACK can be multiplexed in PUSCH. The determination of earliest available slot for transmitting dropped HARQ-ACK will also depend on SFI as in some cases there may not be available UL resources in slot N+5.]

As per claim 12, Panasonic discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the performing comprises transmitting the feedback message to enable outer-loop link adaptation; and performing outer-loop link adaptation using a measurement related to the transmitting of the feedback message” [(fig. 2 and 1), HARQ-ACK cannot be transmitted during the Switching Time period in which the slot N+2 and N+3 were originally scheduled for HARQ transmission on BWP 1. (p2- Discussion), Proposal 1: Depending on UE capability, UE transmits dropped HARQ-ACKs during BWP switching period in earliest available slot of a new BWP (i.e. BWP 2) for unpaired operation.]

As per claims 16-27, as [see rejections of claims 1-12.]
As per claim 29, as [see rejection of claim 1.]
As per claim 30, as [see rejection of claim 1.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Panasonic, “Discussion on HARQ-ACK transmission due to BWP switching”, R1-1802441, February 26th – March 2nd, 2018. (From Applicant’s IDS) in view of Liang et al. (US 2008/0253387 A1).

As per claim 13, Panasonic discloses “The method of claim 1,” as [see rejection of claim 1.] 
Panasonic does not explicitly disclose “wherein the performing comprises transmitting an inquiry message to request information identifying a data pattern”.

However, Liang discloses “wherein the performing comprises transmitting an inquiry message to request information identifying a data pattern” as [(par. 0045), In step 302, the request packet is enqueued into different queues based on the determination result and enqueuing policy. That is, the request packet is enqueued into a queue for that request or a queue for retransmitted requests with that retransmission times based on the determination as to whether the request packet is a new request or a retransmitted request, and if it is a retransmitted request, the determination as to its retransmission times, in order to subsequently perform respective scheduling and processing on new requests and retransmitted requests and retransmitted requests with different retransmission times.]

Panasonic, “Discussion on HARQ-ACK transmission due to BWP switching”, R1-1802441, February 26th – March 2nd, 2018. (From Applicant’s IDS) and Liang et al. (US 2008/0253387 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liang’s teaching into Panasonic’s teaching. The motivation for making the above modification would be to improve the SIP server performance through dynamically classifying and scheduling SIP request packets. (Liang, par. 0011)

As per claim 14, Panasonic in view of Liang discloses “The method of claim 13,” as [see rejection of claim 13.] 
Liang discloses “wherein the data pattern includes at least one of a packet arrival period or a packet expiration period” as [(par. 0045), In step 302, the request packet is enqueued into different queues based on the determination result and enqueuing policy. That is, the request packet is enqueued into a queue for that request or a queue for retransmitted requests with that retransmission times based on the determination as to whether the request packet is a new request or a retransmitted request, and if it is a retransmitted request, the determination as to its retransmission times, in order to subsequently perform respective scheduling and processing on new requests and retransmitted requests and retransmitted requests with different retransmission times.]

Panasonic, “Discussion on HARQ-ACK transmission due to BWP switching”, R1-1802441, February 26th – March 2nd, 2018. (From Applicant’s IDS) and Liang et al. (US 2008/0253387 A1) are analogous art because they are the same field of endeavor of network communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Liang’s teaching into Panasonic’s teaching. The motivation for making the above modification would be to improve the SIP server performance through dynamically classifying and scheduling SIP request packets. (Liang, par. 0011)

As per claim 15, Panasonic in view of Liang discloses “The method of claim 13,” as [see rejection of claim 13.] 
Panasonic discloses “further comprising storing one or more packets for which the feedback message is delayed or dropped” as [(fig. 2), BWP 1 (N+2 and N+3) and BWP 2 (N+5). (p.1-Discussion), Based on above observation, the condition of “For paired spectrum operation” should be removed. Taking unpaired spectrum operation as an example, the problem is shown in Figure 1. Basically, UE has to drop HARQ-ACK which is supposed to be transmitted in slot N+2 and N+3 based on the timing of PDSCH to HARQ-ACK (K1). In case there is any PUSCH scheduled in slot N+5, HARQ-ACK can be multiplexed in PUSCH. The determination of earliest available slot for transmitting dropped HARQ-ACK will also depend on SFI as in some cases there may not be available UL resources in slot N+5.]

As per claim 28, as [see rejection of claim 13.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mang Hang Yeung whose telephone number is (571)-270-7319  The examiner can normally be reached on Mon through Th (9:00 am to 4:00pm EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MANG HANG YEUNG/Primary Examiner, Art Unit 2463